Citation Nr: 1120994	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-10 509	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



REMAND

The appellant served with the Army National Guard from January 1970 to July 2009, including a period of active duty for training (ACDUTRA) from February 9 to June 20, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The RO denied the appellant's claims in part because it found that the appellant's claim of exposure to noise during periods of military duty had not been corroborated.  However, the Board is unaware of any requirement that an appellant's statements must be corroborated regarding information about which he is competent to speak, such as the exposure to loud noise and the onset of symptoms like tinnitus or loss of hearing acuity.  Here, the appellant has indicated that he was exposed to loud noise when performing military duties as a guardsman--once when a howitzer was fired in close proximity and over time during the performance of his duties on firing ranges.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The appellant's service records show that he underwent audiometric testing several times during his tenure with the Army National Guard.  Increased thresholds showing diminished hearing acuity were noted as early as June 1989, and subsequent test results show that he had loss of hearing that met the definition of impaired hearing in both ears.  38 C.F.R. § 3.385.  Curiously, even though testing showed decreased acuity in 1993, 1995 and 2000, he indicated on reports of medical history completed in conjunction with those audiometric tests that he had had no hearing loss.  Nevertheless, the question remains as to whether currently shown loss of hearing acuity and tinnitus can be traced to the noise he experienced while serving on periods of ACDUTRA or inactive duty training.

Although no hearing loss was documented during the period of ACDUTRA from February to June 1970, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  There has been no medical opinion addressing the question of whether currently shown disability is attributable to what happened to the appellant during his military service.  The Board finds that the claims should be remanded to schedule the appellant for a VA audiological examination.  In addition to the examination, a medical opinion as to whether the appellant has hearing loss and/or tinnitus as a result of in-service exposure to loud noise should be obtained.  A nexus opinion that is followed by a detailed explanation of the opinion in the context of the record and sound medical judgment is necessary to decide the claims.

Lastly, the Board notes that the appellant identified A. W. Strauss, Jr., M.D., and Quest Diagnostics as sources of audiometric testing.  It is not clear that any such reports were ever obtained.  The RO referred to a February 2009 audiometric examination report as being from Quest Diagnostics, but this report shows that the test results were reported on a Department of Defense (DD) Form 2215, not something a private care provider would be expected to use.  Consequently, further attempts to obtain such records should be made.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the appellant to identify all sources of treatment or evaluation for hearing loss or tinnitus, VA or private.  After obtaining releases from the appellant where necessary, search for records from each source identified.  Records from A. W. Strauss, Jr., M.D., and from Quest Diagnostics should be specifically sought with the appellant's assistance.

2.  Thereafter, schedule the appellant for a VA audiological examination to determine the extent and onset of any hearing loss and tinnitus.  (Advise the appellant that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the appellant's noise exposure should be taken.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the appellant currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  With respect to any diagnosed hearing loss and tinnitus, the examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that any hearing loss or tinnitus is related to the appellant's military service.  The examiner should also address the possibility of other causes for the disabilities.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

